DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 6, 12-17, 21, 23, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over US 1,963,689 to Garre , Jr., hereinafter referred to as Garre, in view of US 6,434,969 to Sosnowski, hereinafter referred to as Sosnowski, and in further view of US 2014/0144522 to Pine et al., hereinafter referred to as Pine.
In reference to claims  1, 16 and 21, Garre as modified by Sosnowski and Pine disclose the claimed invention.

a refrigerant loop (20, 22, etc.) comprising a compressor (21), wherein the compressor is configured to circulate a refrigerant through the refrigerant loop; 
a first heat exchanger (17) disposed along the refrigerant loop, wherein the first heat exchanger is configured to place the refrigerant in a first heat exchange relationship with a working fluid (26); 
an air handling unit (13) comprising a second heat exchanger (27) disposed within an airflow path of the air handling unit, wherein the second heat exchanger is configured to place the working fluid (26) in a second heat exchange relationship with an airflow in the airflow path, the air handling unit is isolated from the first heat exchanger (17) , via a barrier (28) disposed between the refrigerant loop and the air handling unit, to eliminate mixing of refrigerant with the airflow, see page 1 lines 13-22, the air handling unit is configured to discharge the airflow into a building (10).
With respect to claim 21, Garre discloses a third heat exchanger (24) and directing the refrigerant from the first heat exchanger (17) to the third heat exchanger (24) disposed along the refrigerant loop.
Garre fails to disclose the air handling unit comprises a filter configured to filter the airflow wherein the refrigerant loop and the air handling unit are disposed in a single-packaged outdoor unit.
Sosnowski teaches that it is a known method in the art to provide an air handling unit (100) and a filter (86) configured to filter the airflow discharged into the building (from C-D). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Garre by Sosnowski such that the air handling unit comprises a filter configured to discharge the airflow into the building in order to filter out any particulate in the air and provide clean conditioned air.

With respect to claim 21, in process or method claims, a prior art device anticipates a claimed process or method if the device carries out the process during normal operation. Since the device taught by Garre, Sosnowski and Pine when combined is the same as a device described in the applicant's specification for carrying out the claimed method, it can be assumed that the devices of the prior art will inherently perform the claimed process, see MPEP 2112.02, Process Claims.
In reference to claim 6, Garre as modified by Sosnowski and Pine disclose the claimed invention.
Garre discloses a working fluid loop (see lines extending between 27 and 25) configured to circulate the working fluid between the first heat exchanger (17)  and the second heat exchanger (27).
In reference to claim 12, Garre as modified by Sosnowski and Pine disclose the claimed invention.
Garre as modified discloses the refrigerant loop in is at least partially exposed to an ambient atmosphere outside of the building, see figure. See also Pine figure 1. As 
In reference to claim 13, Garre as modified by Sosnowski and Pine disclose the claimed invention.
Garre discloses a fan (15) configured to direct the airflow across the second heat exchanger (27) and Pine teaches that when using a PACH systems they connect into ductwork of the building [0002]. Accordingly, when modifying Garre by Pine supra, one skilled in the art would include blowing the air into ductwork of the building as taught by Pine in order to get the air from the PACH and into the building for cooling the space.
In reference to claim 14, Garre as modified by Sosnowski and Pine disclose the claimed invention.
Garre discloses the fan (15) is configured to reduce a pressure in the air handling unit of the HVAC system to facilitate a flow of the airflow from the second heat exchanger to the building (inherently assumed).
In reference to claims 15 , 17, and 23, Garre as modified by Sosnowski and Pine disclose the claimed invention.
Garre discloses the airflow comprises less than 1% of the refrigerant by weight, see page 1 lines 12-22 where there is 0% of refrigerant in the air.
In reference to claim 26, Garre as modified by Sosnowski and Pine disclose the claimed invention.
Garre as modified supra fails to explicitly disclose an outdoor airflow across the third heat exchanger to transfer heat between the outdoor airflow and the refrigerant. However, directing a flow of air across a condenser heat exchanger view a fan is extremely well known in the art, see for example Pine figure 1 fan (120). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Garre such that there was an outdoor airflow across the third heat .

Claims 2 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Garre, Sosnowski, and Pine as applied to claims 1 and 16 above respectively, and in further view of US 2014/0260404 to Verma et al., hereinafter referred to as Verma.
In reference to claims 2 and 18, Garre as modified by Sosnowski, Pine, and Verma disclose the claimed invention.
Garre as modified fails to disclose the refrigerant comprises R32, R534, R290, R452B, R455A, R1234yf, ammonia, or a combination thereof.
Verma figure 1 teaches that in the art of refrigeration system including a refrigerant loop (100) which in turn cools a working fluid loop (200) via an intermediate heat exchanger (140), that ammonia, R32, or R1234yf are materials known to be suitable for the intended use of refrigerant in a refrigerant loop [0013]. Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Garre as modified supra by Verma such that the refrigerant comprises R32, Ammonia, or R1234yf since it has been held that the selection of a known material based on its suitability for its intended purpose supported a prima facie obviousness determination.

Claims 7, 8, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Garre, Sosnowski, and Pine as applied to supra, and in further view of US 2015/0184885 to Prins, hereinafter referred to as Prins.
In reference to claims 7 and 24, Garre as modified by Sosnowski, Pine, and Prins, disclose the claimed invention.

In reference to claims 8 and 25, Garre as modified by Sosnowski, Pine, and Prins, disclose the claimed invention.
Garre as modified supra fails to disclose a control board configured to adjust a speed of the pump based on one or more operating parameters of the HVAC system. However Prins teaches that it is a known method to provide the secondary fluid path with a control board (18, see figure 4) configured to adjust a speed of the pump (8) based on one or more operating parameters (temperature) of the HVAC system, see also [0009]. Here, Prins teaches that controlling the speed of the pump based on the temperature of the cooling fluid to obtain a predetermined setpoint temperature. This is strong evidence that modifying Garre as claimed would produce predictable result (e.g. obtain a predetermined setpoint temperature of the cooling loop). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Garre by Prins such that the system included a control board configured to adjust a speed of the pump based on one or more operating parameters of the HVAC system, .

Claims 7, 8, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Garre, Sosnowski, and Pine as applied supra, and in further view of US 2015/0184885 to Prins, hereinafter referred to as Prins.
In reference to claims 9 and 19, Garre as modified by Sosnowski, Pine, and Cain disclose the claimed invention.
Garre fails to disclose the working fluid comprises water, glycol, a water-glycol mixture, carbon dioxide, or a combination thereof.
Cain teaches that in the art of refrigeration system including a refrigerant loop (54, 56, 52, etc) which in turn cools a working fluid loop (12, 35, etc) via an intermediate heat exchanger (56), that water is materials known to be suitable for the intended use of working fluid in a secondary coolant loop, see page 3, column 2 lines 35-36. Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Garre as modified supra by Cain such that the working fluid comprises water since it has been held that the selection of a known material based on its suitability for its intended purpose supported a prima facie obviousness determination.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Garre, Sosnowski, and Pine as applied supra, and in further view of US 2014/0260376.

In reference to claims 10 and 20, Garre as modified by Sosnowski, Pine, and Kapko disclose the claimed invention.
Garre as modified supra fails to disclose the first heat exchanger comprises a brazed plate heat exchanger. 
Kopko teaches that in the art of refrigerant systems including a refrigerant loop (10) which in turn cools a working fluid loop (12) via an intermediate heat exchanger (32) that it is a known method to provide the intermediate heat exchanger (32) as a brazed-plate heat exchanger, see [0031]. Here, Kopko teaches that brazed-plate heat exchangers have a substantially compact profile and/or footprint, and may efficiently transfer heat between fluids. This is strong evidence that modifying Garre as claimed would produce predictable result (e.g provide for heat exchange between the two refrigerant loops with a heat exchanger having a substantially compact profile and/or footprint, and may efficiently transfer heat between fluids). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Garre by Kopko such that the first heat exchanger was substituted with a brazed plate heat exchanger, since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the substitution would have yielded a predictable result of advantageously providing a heat exchanger having a substantially compact profile and/or footprint, and may efficiently transfer heat between fluids.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSEY D BAUER whose telephone number is (571)270-7113.  The examiner can normally be reached on Mon; Tues; Thurs; Fri; 9-7PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CASSEY D BAUER/            Primary Examiner, Art Unit 3763